Title: To Thomas Jefferson from John Barnes, 28 March 1801
From: Barnes, John
To: Jefferson, Thomas



sir
Geo Town 28th, March 1801.

The $1500 to Messrs G & J. shall be remitted to them on Monday—or Tuesday if US. Bank paper is to be Obtaind. from the B. of Columbia—Rapine & Co., Carpenter S H Smith & Stewarts—shall be Attend to on Monday—as well the Currt. Exps of Househd. I have sent, by Mr. Dougherty $70. in the smallest change Obtainable—my several a/c Copies are looking up—in Order to correct errors & Omissions—
I am sir mst Respectfully yr Obedt.

John Barnes


